UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6923


ERROL DOUGLASS FULFORD-EL,

                Plaintiff - Appellant,

          v.

GARY D. MAYNARD, Secretary of Public Safety & Correctional
Services; J. MICHAEL STOUFFER, Commissioner of Correction,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cv-00618-WDQ)


Submitted:   November 15, 2011             Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Errol Douglass Fulford-El, Appellant Pro Se.     Nichole Cherie
Gatewood, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Errol Douglass Fulford-El appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Fulford-El v. Maynard, No. 1:10-cv-00618-WDQ (D. Md.

June 29, 2011).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented    in   the

materials       before    the    court   and    argument      would   not   aid   the

decisional process.



                                                                            AFFIRMED




                                           2